AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 1


                                       UNITED STATES DISTRICT COURT
                                                         Middle District of Tennessee

           UNITED STATES OF AMERICA                                    JUDGMENT IN A CRIMINAL CASE
                                  V.                                   (For Revocation of Probation or Supervised Release)

           [OMMINI • • u _ ►0-64211a7A_IX,1*1
                                                                       Case No, 3:07-cr-00025
                                                                       USM No. 18321-075
                                                                        Jennifer Thom
                                                                                                Defendant's Attorney
THE DEFENDANT:
R1 admitted guilt to violation of condition(s)   _                                      of the term of supervision.
❑   was found in violation of condition(s) count(s)                               after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number                 Nature of Violation                                                          Violation Ended
1                                 Dismissal from Diersen Charities Residential Reentry Center                 03/26/0202

2                                 Use of illicit substances                                                   08/12/2020

3                                 Failure to attend random drug testing                                       09/21/2020

4                                 Failure to notify the probation officer at least 10 days prior              10/01/2020

       The defendant is sentenced as provided in pages 2 through           1      of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
56 The defendant has not violated condition(s)            7 and 8          and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 5494                                                  06/08/2021
                                                                                            Date of Imposition of Judgment
Defendant's Year of Birth:             1975

City and State of Defendant's Residence:                                                          Signature of Judge
Nashville, TN
                                                                                 Eli Richardson, United States District Judge
                                                                                              Name and Title of Judge

                                                                                                      I       `-©
                                                                                                           Date




              Case 3:07-cr-00025 Document 116 Filed 06/11/21 Page 1 of 3 PageID #: 282
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 1A
                                                                                            Judgment—Page       2    of    3
DEFENDANT: ORLANDO MANDRELL REAMES
CASE NUMBER: 3:07-cr-00025

                                                  ADDITIONAL VIOLATIONS
                                                                                                                    Violation
Violation Number               Nature of Violation                                                                  Concluded
                               to any change is residence or employment

5                              Failure to notify the probation officer within 72 hours of being questioned by       10/01/2020

                               law enforcement

6                              Failure to pay restitution as owed ($3,123)                                          05/09/2018




             Case 3:07-cr-00025 Document 116 Filed 06/11/21 Page 2 of 3 PageID #: 283
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 2— Imprisonment
                                                                                                  Judgment — Page   3    of   3
DEFENDANT: ORLANDO MANDRELL REAMES
CASE NUMBER: 3:07-cr-00025


                                                            IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
100 days




     ❑   The court makes the following recommendations to the Bureau of Prisons:




     9   The defendant is remanded to the custody of the United States Marshal.

     ❑   The defendant shall surrender to the United States Marshal for this district:
         ❑    at                                 ❑ a.m.         ❑ p.m.     on
         ❑    as notified by the United States Marshal.

     ❑   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         ❑    before 2 p.m. on
         ❑    as notified by the United States Marshal.
         ❑    as notified by the Probation or Pretrial Services Office.

                                                                     RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                        to

at                                                  with a certified copy of this judgment.




                                                                                               UNITED STATES MARSHAL


                                                                         By
                                                                                            DEPUTY UNITED STATES MARSHAL




             Case 3:07-cr-00025 Document 116 Filed 06/11/21 Page 3 of 3 PageID #: 284
